         Case: 3:19-cv-00503-slc Document #: 80 Filed: 04/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN A. FRENCH, JR.,

        Plaintiff,
                                                      Case No. 19-cv-503-slc
   v.

REESE RICHARDSON, JAMIE BARKER,
JOAN HANNULA, MD, JUDITH
BENTLEY, RN NICHOLE TREVINO,
RN LEAHANNA KRIZAN, RN RENEE
ANDERSON, RN NANCY
KURKOWSKI, RN PAULA HAZUGA,
LPN SARA BARNA and RN C. DORN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                              4/30/2021
        Peter Oppeneer, Clerk of Court                         Date
